PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/851,396
Filing Date: 21 Dec 2017
Appellant(s): Govari et al.



__________________
Eugene L. Szczecina Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim Objections
Claims 13-20 are objected to because of the following informalities:  Claims 13-20 states the claims are withdrawn however, the limitations has been canceled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd U.S. Patent 5,146,933 in view of Shih et al. U.S. Publication 2013/0116666.
Regarding Claim 1, Boyd teaches an implant 10 as seen in Figure 1-5, comprising a hollow container 43, which is configured to be implanted in an organ of a patient, and to contain filling material; and a valve 14 which is configured to allow passage of the filling material to and from the container, so as to vary a volume of the implant (as seen in Figures 4-5 and column 4, lines 55-67 and column 6, lines 1-44 and column 7, lines 55-67 and column 8, lines 3-67). Boyd further discloses wherein the hollow container 43 comprises an inner hollow container 36 and an outer hollow container 18 disposed around the inner hollow container 36 (as seen in Figure 4), wherein the inner and outer hollow containers 36, 18 are coupled to the valve 14 at first and second respective positions located at predefined respective first and second distances, located at the entrance of the valve and at the exit of the drug reservoir (as seen in Figure 4). However, Boyd does not expressly disclose the valve has first and second position sensors coupled thereto. Shih et al. teaches an implant 100 as seen in Figure 1 (abstract and paragraph [0026]), in the same field of endeavor comprising a hollow container 104, which is configured to be implanted in an organ of a patient, and to contain filling material (reservoir is used to fill with drug, see paragraphs [0025-0027]); and a valve 124, which has first and second position sensors (paragraph [0024]), using sensors into the channels at the entrance 302 and to the drug reservoir 
Applicant further supports the examiner’s opinion that the prior art Shih discloses in paragraph [0051] that refill port 124 can have one or more sensors integrated therein to confirm proper needle position within the refill port
Regarding Claim 2, Boyd discloses wherein the valve is configured to allow passage of a syringe 58 there through, so as to allow the passage of the filling material to and from the container using the syringe (as seen in Figure 5 and column 5, lines 1-26 and column 8, lines 1-15).
Regarding Claim 6, Boyd discloses wherein the valve is configured to seal the outer hollow container (the valve is re-sealable, therefore it is configured to seal, see abstract and column 1, lines 5-11).
Regarding Claim 7, Boyd discloses wherein the valve is configured to (i) allow passage of a syringe 58 there through, so as to allow the passage of the filling material to and from the inner hollow container, and (ii) when no syringe is being passed there through, block the passage of the filling material through the inner hollow container (as seen in Figures 4-5 and column 7, lines 55-67 and column 8, lines 1-11).
Regarding Claim 8, Boyd discloses wherein the hollow container comprises a flexible shell configured to contain the filling material (as seen in Figures 4-5 and column 6, lines 22-44).
Regarding Claim 9, Boyd discloses wherein the filling material comprises at least one of silicone gel and saline solution (column 6, lines 22-44).
Claims 1-2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker U.S. Publication 2017/0348089 in view of Shih et al. U.S. Publication 2013/0116666.
Regarding Claim 1, Becker teaches an implant 100 as seen in Figures 1-4, comprising a hollow container 102, which is configured to be implanted in an organ of a patient, and to contain filling material; and a valve 106 which is configured to allow passage of the filling material to and from the container (as seen in Figures 1-4 and paragraphs [0013], [0038], [0041] and [0046]), so as to vary a volume of the implant. Becker further discloses wherein the hollow container 102 comprises an inner hollow container 126 and an outer hollow container 104 disposed around the inner hollow container 126 (as seen in Figures 3 and 4 and paragraphs [0013], [0038] and [0041]), wherein the inner and outer hollow containers are coupled to the valve 106 at first and second respective positions (located at the surface of the container 102) and at the exit of the lumen (paragraphs [0010] and [0041-0042] and as seen in Figures 2-4 and 10-11). However, Becker does not expressly disclose the valve has first and second position sensors coupled thereto. Shih et al. teaches an implant 100 as seen in Figure 1 (abstract and paragraph [0026]), in the same field of endeavor comprising a hollow container 104, which is configured to be implanted in an organ of a patient, and to contain filling material (reservoir is used to fill with drug, see paragraphs [0025-0027]); and a valve 124, which has first and second position sensors (paragraph [0024]), using sensors into the channels at the entrance 302 and to the drug reservoir exits 304 (seen in Figure 2E as 202 and 204) for the purpose of monitoring the 
Regarding Claim 2, Becker discloses wherein the valve 106 is configured to allow passage of a syringe 110 there through (as seen in Figure 1 and paragraph [0038]), so as to allow the passage of the filling material to and from the container using the syringe 110 (as seen in Figure 1 and paragraph [0038]).
Regarding Claim 5, Becker discloses wherein the inner and outer hollow containers are coupled to the valve 106 at first and second respective positions (located at the surface of the container 102) and at the exit of the lumen, located at predefined respective first and second distances (as seen in Figures 2-4). However, Becker does not expressly disclose a first and second position sensors. Shih et al. teaches an implant 100 as seen in Figure 1 (abstract and paragraph [0026]), in the same field of endeavor comprising a hollow container 104, which is configured to be implanted in an organ of a patient, and to contain filling material (reservoir is used to fill with drug, see paragraphs [0025-0027]); and a valve 124, which has first and second position sensors (paragraph [0024]), using sensors into the channels at the entrance 302 and to the drug reservoir exits 304 (seen in Figure 2E as 202 and 204) for the purpose of monitoring the insertion of the needle 202 into the port and facilitate monitoring of the flow rate and or pressure of the refilling process (paragraph [0034]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyd’s 
Regarding Claim 7, Becker discloses wherein the valve is configured to allow passage of a syringe 110 there through (as seen in Figure 1), so as to allow the passage of the filling material to and from the inner hollow container 126 (paragraphs [0010] and [0041-0042]), and (ii) when no syringe is being passed there through, block the passage of the filling material through the inner hollow container (as seen in Figures 1, 10-11).
Regarding Claim 8, Becker discloses wherein the hollow container comprises a flexible shell configured to contain the filling material (as seen in Figure 1-4 and paragraphs [0038-0041]).
Regarding Claim 9, Becker discloses wherein the filling material comprises at least one of silicone gel and saline solution (paragraph [0038]).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Shih et al. as applied in the claim rejection above, and further in view Chandonnet et al. 2010/0130853.
Regarding Claim 3, Becker in view of Shih does not expressly disclose wherein the first and second position sensors are configured to produce first and second signals indicative of first and second respective positions of the first and second sensors in a coordinate system of a position tracking system. Chandonnet et al. teaches an implantable medical device positioned inside a patient’s body having a first tracking sensor coupled to the implantable device (abstract and paragraphs [0003], [0006-0008] and [0017]) for the purpose of determining position and orientation of the medical device (abstract and paragraphs [0006] and [0017-0019]). Chandonnet .
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Shih et al. as applied in the claim rejection above, and further in view of Hunter et al. U.S. Publication 2017/0181825.
Regarding Claims 10, 11, 12, Becker in view of Shih does not expressly disclose comprising circuitry, which is configured to receive, from the first and second position sensors, signals indicative of first and second positions of the first and second position sensors, and to transmit an output signal indicative of the first and second positions. Hunter teaches a breast implant (as seen in Figures 1A-2C) comprising a plurality of position sensors (as seen in Figures 3-4), wherein the sensors are positioned within the body of the implant (abstract and paragraphs [0007] and [0017]), wherein the sensors are connected to a wireless microprocessor that is configured to wirelessly receive electrical power from the device external to the patient (paragraph [0067]) and to transmit an output signal indicative of the first and second positions of the sensors (as seen in Figures 5-6 and abstract and paragraphs [0013], [0017-0018] and [0020]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective .
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Shih et al. as applied in the claim rejection above, and further in view Chandonnet et al. 20100130853.
Regarding Claim 3.
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Shih et al. as applied in the claim rejection above, and further in view of Hunter et al. U.S. Publication 2017/0181825.
Regarding Claims 10, 11, 12, Boyd in view of Shih does not expressly disclose comprising circuitry, which is configured to receive, from the first and second position sensors, signals indicative of first and second positions of the first and second position sensors, and to transmit an output signal indicative of the first and second positions. Hunter teaches a breast implant (as seen in Figures 1A-2C) comprising a plurality of position sensors (as seen in Figures 3-4), wherein the sensors are positioned within the body of the implant (abstract and paragraphs [0007] and [0017]), wherein the sensors are connected to a wireless microprocessor that is configured to wirelessly receive electrical power from the device external to the patient (paragraph [0067]) and to transmit an output signal indicative of the first and second positions of the sensors (as seen in Figures 5-6 and abstract and paragraphs [0013], [0017-0018] and [0020]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyd’s implant to further include a plurality of position sensors that are connected to a wireless microprocessor for the purpose of receiving electrical power from a device that is external to the patient and to transmit an output signal indicative of the first and second positions of the sensors.
(3) Response to Argument
Applicant argues on page 3, the prior art Boyd does not disclose an outer hollow container 18 that is coupled to a valve 14. The examiner respectfully disagrees. Boyd discloses an inner lumen 16 of the outer hollow container 18 that is coupled to the valve 14 and an inner hollow container that is coupled to the valve 14 via a fill-tube 40 (the fill tube is attached to the coupled to the valve and the valve to be configured to allow passage of filling material to and from the container, wherein claim 7 limits the container to be only the inner hollow container. Boyd discloses wherein the inner and outer 

    PNG
    media_image2.png
    652
    542
    media_image2.png
    Greyscale


Applicant argues on pages 4-5, the prior art Becker discloses that injection port is in fluid communication only with the inner lumen 104. Wherein, paragraph [0038] of Becker, it is coupled to the valve and the valve to be configured to allow passage of filling material to and from the container, wherein claim 7 limits the container to be only the inner hollow container. However, it is noted that the features applicant argues (“in fluid communication only with the inner lumen and that separate fluids are disposed in the two lumens) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s specification and claims provides support for the valve to be configured to allow passage of the filling material to and from the inner hollow container and the valve to be configured to seal the outer hollow container. Becker discloses the outer shell 102 and the inner shell 124 are attached to each other by the injection port 106 (see paragraphs [0008] and [0038]), wherein the integral injection portion 106 comprises a fill reservoir that is defined by the outer shell 102 (as seen in the annotated Figure 2 below and paragraphs [0013] and [0038]). Therefore, Becker discloses the inner and outer hollow container are coupled each other via the valve (e.g. fluid tube and port) and wherein the injection port 106 

    PNG
    media_image3.png
    380
    280
    media_image3.png
    Greyscale


(1) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Seema Mathew
/SEEMA MATHEW/Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        
Eduardo Robert
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.